Title: From Alexander Hamilton to Otho H. Williams, 3 November 1792
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentNovember 3d. 1792
Sir

I received by the hands of Mr. Richmond your letter on the subject of the stock standing in your name on the public books.
Though, according to the letter of the law, the prohibition to dispose appears to be retrospective as well as future, I am of opinion that it is consistent with sound legal construction to confine the latitude of the expression, so as to admit of the alienation and transfer of stock, which was previously owned. A different supposition makes the law an invasion of the right of property previously acquired, possibly to the ruin of the party, or his exclusion from office, and could not be within the intention of the law-makers. Nor ought in my opinion, expressions merely general to be construed so as to produce such a consequence.
But in giving this opinion I ought to apprize you that it differs from that of the Attorney General, which was sometime since taken at the request of another public officer. I need not observe, that my opinion could not exempt you from any penalties which by the true construction of the law, if different from mine, would follow.
With much consideration I am Sir   Your obedient servant

Alex Hamilton
Otho H Williams EsqrCollector &c

